DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
On a first note, the Examiner has previously, and continues to request, per MPEP 714.02, that applicant specifically point out where support is found in the original disclosure for any amendment made to the instant application.
With regard to the arguments on pages 12-16 directed towards Granig et al. (Granig) (US 2014/0028294),
Applicant argues that Granig does not disclose a processor configured to determine, based on detecting that the position deviation occurs, a total number of cycles included in the difference between the reference position and the absolute position, and calculate a corrected absolute position based on a difference that includes the determined number of cycles.” The Examiner respectfully disagrees.
First, the Examiner respectfully notes that applicant does not claim “a processor configured to” as argued.  Instead, Claim 1 only requires “circuitry” that is configured to perform the claim feature.
Second, as noted by applicant, Granig discloses the an adjusted enhanced angle is set to be equal to the enhanced angle minus a threshold which is equal to a size of a signal period of a fine pinwheel.  The Examiner respectfully notes that a signal period is a cycle, and that this single cycle can be the total number of cycles included in the difference because it is only cycle that is determined and then used as the threshold.  While applicant may intend for additional cycles to be determined, a total number of cycles can be any number of cycles.  Here, Granig expressly discloses the determination of a cycle, i.e. the threshold, and using it to correct the enhanced angle.  This cycle must be included in the difference as it is used to correct the enhanced angle, and because it is used to find the enhanced angle itself (see paragraphs [0060]-[0062]).  Granig therefore reasonably discloses that this cycle has been determined to exist within this difference.  
The Examiner further notes that while applicant is claiming determining the total number of cycles included in the difference between the reference position and the absolute position, paragraphs [0042]-[0044] explain that the determination of the number of cycles included in the difference is the same as determining the amount of deviation in degrees.  For example, if the deviation is by way of one cycle, then the angle is corrected by 5.625°. The threshold in Granig is determined as 360° / the pole pair number of the fine wheel.  When this pole pair number is 64, then the threshold would be the same 5.625° disclosed by applicant.  At a minimum, during the normal and ordinary use of the device, when the error occurs in the first cycle of 0 - 5.625°, Granig would identify the same exact cycle and degree for this cycle as applicant.  As such, Granig reasonably discloses the claim features, and the Examiner respectfully disagrees.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “specify a cycle corresponding to a position of the moving body among the scale of cycles of the second track on a basis of the reference position” on lines 1-3 of the second paragraph introduces new matter and lacks proper written description.  The original disclosure does not disclose specifying a cycle corresponding to a position of the moving body among the scale of cycles of the second track on a basis of the reference position.  As explained in paragraph [0023] of the original disclosure, Track A, which has the larger 64 cycles, is used, and where the disclosure does not state that Track B, which has the smaller 63 cycles is used.  Further, the subsequent disclosure, such as the interpolation angle calculation in paragraphs [0024] and [0025], is based on a requires the use the Track A and its 64 slits as it identifies an angle in the slit based on 64 cycles.  Applicant further explains in paragraph [0029] again explains that the angle of deviation is based on the 64 cycles and a 0 to 5.625 degree deviation.  In paragraph [0033], the error of the reference angle is based on the number of slits of Track A.  As best understood, applicant only discloses and requires the specified slit to be a slit from Track A, and applicant does not reasonable disclose specifying a slit from Track B, using it the claimed manner, or reasonably explain how the features of Claim 1 would be implemented using a slit specified in Track B.  As such, this phrase introduces new matter and lacks proper written description.
The phrase “calculate an interpolation angle of the moving body in the specified cycle on a basis of the first signal” on lines 1-2 of the third paragraph introduces new matter.
Applicant is now limiting the specified cycle to be one that is specified among the scale of cycles of the second track.  Applicant does not originally disclose using a specified cycle from the second track, but then calculating an interpolation angle in the specified cycle on a based of the first signal.   In fact, the Examiner respectfully notes that this feature cannot be performed because the first signal is specific to the first track.  Meaning, as explained in paragraphs [0024],[0025], the interpolation angle using the first signal would find an angle in one slit for Track A.  However, Track A and Track B have different cycles, and thus an angle found for one would not be the same or usable for the other track.  The first signal, which is the signal from Track A, could not reasonably find an interpolation angle for Track B (second track) because the angles of the two tracks would be different. Applicant does not originally disclose using a signal obtained from a first track (Track A) to find an angle of a specified cycle of a second track (Track B), and as such, this phrase introduces new matter.
As to Claim 19,
The phrase “specifying a cycle corresponding to a position of the moving body among the scale of cycles of the second track on a basis of the reference position” on lines 1-3 of the second paragraph introduces new matter and lacks proper written description.  The original disclosure does not disclose specifying a cycle corresponding to a position of the moving body among the scale of cycles of the second track on a basis of the reference position.  As explained in paragraph [0023] of the original disclosure, Track A, which has the larger 64 cycles, is used, and where the disclosure does not state that Track B, which has the smaller 63 cycles is used.  Further, the subsequent disclosure, such as the interpolation angle calculation in paragraphs [0024] and [0025], is based on a requires the use the Track A and its 64 slits as it identifies an angle in the slit based on 64 cycles.  Applicant further explains in paragraph [0029] again explains that the angle of deviation is based on the 64 cycles and a 0 to 5.625 degree deviation.  In paragraph [0033], the error of the reference angle is based on the number of slits of Track A.  As best understood, applicant only discloses and requires the specified slit to be a slit from Track A, and applicant does not reasonable disclose specifying a slit from Track B, using it the claimed manner, or reasonably explain how the features of Claim 1 would be implemented using a slit specified in Track B.  As such, this phrase introduces new matter and lacks proper written description.
The phrase “calculating an interpolation angle of the moving body in the specified cycle on a basis of the first signal” on lines 1-2 of the third paragraph introduces new matter.
Applicant is now limiting the specified cycle to be one that is specified among the scale of cycles of the second track.  Applicant does not originally disclose using a specified cycle from the second track, but then calculating an interpolation angle in the specified cycle on a based of the first signal.   In fact, the Examiner respectfully notes that this feature cannot be performed because the first signal is specific to the first track.  Meaning, as explained in paragraphs [0024],[0025], the interpolation angle using the first signal would find an angle in one slit for Track A.  However, Track A and Track B have different cycles, and thus an angle found for one would not be the same or usable for the other track.  The first signal, which is the signal from Track A, could not reasonably find an interpolation angle for Track B (second track) because the angles of the two tracks would be different. Applicant does not originally disclose using a signal obtained from a first track (Track A) to find an angle of a specified cycle of a second track (Track B), and as such, this phrase introduces new matter.
As to Claims 2, 3 5, 6, 8, and 14-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granig et al. (Granig) (US 2014/0028294).
As to Claims 1 and 19,
Granig discloses a position detection device comprising: circuitry configured to calculate a reference position (Nonius angle) of a moving body (rotatable shaft) on a basis of a first signal and a second signal (Paragraph [0058] / the portion of the signal processor that computes the Nonius angle or enhanced angle which is based on the signals from two of the sensors), the first signal being detected from a first track (402a) provided on the moving body and having a scale of predetermined cycles (Figures 4A,4B), (Paragraph [0035]), and the second signal being detected from a second track (402b) provided on the moving body and having a scale of cycles less than the predetermined cycles (Figures 4A,4B / note a predetermined cycle for the first track can be defined to be each pole as the signal from each pole repeats and is therefore cyclical)), (Paragraph [0035]); specify a cycle (signal period) corresponding to a position of the moving body among the scale of cycles of the second track on a basis of the reference position (Paragraph [0060],[0061]/ the portion of the signal processor that determines the signal period, note signal period number as the specified cycle), calculate an interpolation angle of the moving body in the specified cycle on a basis of the first signal (Paragraphs [0060],[0062] / the portion of the signal processor that calculates the 360° *θfine/pole number of fine wheel, which is the interpolation angle);  calculate an absolute position (enhanced angle) of the moving body on a basis of a combination of the specified cycle and the interpolation angle (Figure 7), (Paragraph [0062] / the portion of the signal processor that calculates the position enhanced angle), detect whether or not a position deviation occurs between the reference position and the absolute position on a basis of the difference between the reference position and the absolute position being greater than a predetermined value (Nonius error) set based on a total number of the scale of predetermined cycles of the scale of predetermined cycles of the first track (Figure 7 / portion of the signal processor that performs step 716), (Paragraph [0059] / note the Nonius error is a function of the Nonius angle, and the Nonius angle is based on a total number of all cycles from all scales),  and determine, based on detecting that the position deviation occurs, a total number of cycles included in the difference (Figure 7 / note that Granig can be said to disclose this because even the determination of one cycle can be a total number), calculate a corrected absolute position based on a difference that includes the determined total number of cycles (Figure 7 / portion of the signal processor that performs steps 718,722, and note that such a number of cycles has been determined and used as the above basis because each individual calculation the system knows which cycle calculation contains an error and knows that number of cycles that has an error, and where the total number of cycles containing an error can be one or the cycle with an error), (Paragraphs [0063],[0064] / the portion of the signal processor that corrects the enhanced angle to account for error peaks, note the adjusted enhanced angle at 724).
As to Claim 8,
Granig discloses the circuitry is further configured to detect the first signal and detect the second signal (Figure 4A / the portions of the signal processor that detects each respective signal are the first and second signal detection units).
As to Claim 14,
Granig discloses the moving body rotates around a rotation center (Figure 4A).
As to Claim 16,
Granig discloses the scale is configured by a gear shape or teeth provided on the moving body or is configured by alternately magnetizing N poles and S poles (Figure 4), (Paragraph [0035]).
As to Claim 17,
Granig discloses the circuitry is further configure to detect the first signal corresponding to a change in light or a change in a magnetic field due to movement of the scale of the first track (Figure 4A), (Paragraph [0035]), and detect the second signal corresponding to a change in light or a change in a magnetic field due to movement of the scale of the second track (Figure 4A), (Paragraph [0035]).
As to Claim 18,
Granig discloses the second track has a scale having cycles smaller by one cycle than the predetermined cycles (Figure 4A), (Paragraph [0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Granig et al. (Granig) (US 2014/0028294) in view of Takahashi et al. (Takahashi) (US 2009/0315544).
As to Claims 2, 3, 6,
Granig does not disclose the first signal includes two sinusoidal waves having a phase difference of 90 therebetween, and the second signal includes two sinusoidal waves having a phase difference of 90 therebetween, the circuitry is further configured to calculate the reference position from a difference between a first value and a second value, the first value being obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal, and the second value being obtained by calculating an arctangent2 of the two sinusoidal waves of the second signal, the circuitry is further configured to calculate the interpolation angle on a basis of a first value obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal.
Takahashi discloses the first signal includes two sinusoidal waves having a phase difference of 90 therebetween (Figure 3), and the second signal includes two sinusoidal waves having a phase difference of 90 therebetween (Paragraph [0062]), the circuitry is further configured to calculate the reference position from a difference between a first value and a second value, the first value being obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal, and the second value being obtained by calculating an arctangent2 of the two sinusoidal waves of the second signal (Paragraph [0062], [0066] / note the absolute angle detection circuit is the reference position calculation unit), the circuitry is further configured to calculate the interpolation angle on a basis of a first value obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal (Paragraph [0062] / note the phase detection devices can be considered part of the in-slit calculation unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Granig to include he first signal includes two sinusoidal waves having a phase difference of 90 therebetween, and the second signal includes two sinusoidal waves having a phase difference of 90 therebetween, the circuitry is further configured to calculate the reference position from a difference between a first value and a second value, the first value being obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal, and the second value being obtained by calculating an arctangent2 of the two sinusoidal waves of the second signal, the circuitry is further configured to calculate the interpolation angle on a basis of a first value obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal as taught by Takahashi in order to advantageously provide the ability to individually calculate the angle for each track so as to ensure that the track is rotating at the proper speed.
As to Claim 5,
Granig discloses the circuitry is further configured to detect that the position deviation occurs in a case where the difference is larger than half of the predetermined cycles (Paragraphs [0063], [0064] / note the difference can reasonably be larger than half of the predetermined cycles).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Granig et al. (Granig) (US 2014/0028294) in view of Kirste et al. (Kirste) (US 2013/0200886).
As to Claim 15,
Granig discloses the moving body rotates about a rotation center (Figure 4A), (Paragraph [0035]).
Granig does not disclose the moving body linearly moves.
Kirste discloses that it is known to use position detecting devices to detect linear movement or rotational movement (Paragraph [0002]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Granig to include the moving body linearly moves given the above disclosure and teaching of Kirste in order to advantageously be able to detect other objects that do not rotate and still be able to provide an enhanced position between the movable object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858